Title: From George Washington to Major General Alexander McDougall, 24 October 1778
From: Washington, George
To: McDougall, Alexander


          
            Dear Sir,
            Head Quarters Fredericksburgh Octr 24. 1778
          
          I have written to General Gates whom you will join at Hartford—that in case he should receive certain advice of the arrival of the fleet, which lately sailed from the Hook, at the Eastward, to proceed with the two divisions, to the Quarter which seems to be threatened. I mention this lest that part of your instructions which require you to wait further orders from me, should occasion any doubt, in case of such an event. With the greatest esteem and regard I am Dr Sir Your most Obedt serv.
          
            Go: Washington
          
        